PER CURIAM.
This is an action at law to recover legal fees for services performed by a law firm which assigned the *134claim to plaintiff. Defendant appeals from a judgment entered on a verdict for plaintiff.
The question is whether defendant is liable for legal services performed primarily for various corporations in which defendant held the controlling interest. Defendant contends that the services were performed for the corporations and not for him individually and that his oral promise to pay the legal fees was void under the Statute of Frauds as an agreement to answer for the debt of another. OES 41.580 (2).
There was sufficient evidence to support a verdict based upon the theory that defendant, and not the corporations, contracted for the services.
Judgment affirmed.